NUMBER 13-15-00429-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JENNIFER LYNN MORRIS,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                           ORDER OF ABATEMENT
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

       The Honorable Robert Flynn, counsel for appellant, Jennifer Lynn Morris, has filed

a motion to withdraw as counsel in this cause. According to the motion, counsel was

appointed to represent appellant in the trial court but was not appointed to file a notice of

appeal in this cause or represent her on appeal. Because appellant’s trial counsel has
indicated that he was not appointed for appeal and the record fails to indicate whether

appellant is entitled to appointed counsel on appeal, we ABATE and REMAND this cause

as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM



                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2015.




                             3